UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6586



DAVID WATTLETON,

                                               Plaintiff - Appellant,

          versus


ARTHUR F. BEELER, Warden, FMC-Butner; STEPHEN
WILLIAMS, Institutional Counselor, FMC-Butner,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-05-52-5)


Submitted:   August 25, 2005              Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Wattleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David   Wattleton   appeals   the   district    court’s   order

denying relief on his Bivens* complaint.          We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court. See Wattleton v. Beeler,

No. CA-05-52-5 (E.D.N.C. Mar. 23, 2005).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




     *
      Bivens v. Six Unknown Named        Agents    of    Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                - 2 -